DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, 10, 14, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskandar et al. (US 20130184781) in view of Meadows (US 20060149335)
Regarding claims 1, Eskandar discloses An electrode 510, 520 (Fig. 5),  comprising: at least one contact configured to be in electrical communication with neural tissue and further configured to deliver a therapy signal to deliver a charge to the neural tissue (Section 0077, A distal end of the devices includes electrodes 510 and 520 that  these are similar materials listed by applicant in current application specification section 0029).
However Eskandar does not disclose wherein the at least one contact has a geometric surface area of at least about 1 mm2. Meadows discloses the at least one contact has a geometric surface area of at least about 1 mm2 (section 0032, the stimulation electrodes often have a surface area of at least 1 mm2 or at least 5 mm2. The surface area may be in the range from, for example, 1 mm2 to 6 mm2. A variety of shapes can be used for the stimulation electrodes including, for example, rings, circles, ovals, squares, rectangles, triangles, etc.). This allows for the contact to stimulate the target area with enough surface coverage for proper therapy to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Eskandar by adding at least one contact has a geometric surface area of at least about 1 mm2 as taught by Meadows in order to facilitate the contact to stimulate the target area with enough surface coverage for proper therapy to be delivered.
Concerning claim 5, Eskandar discloses the at least one contact is fabricated of the high charge capacity material (section 0077, The electrodes 510 and 520 can be constructed using platinum, platinum iridium, titanium, tantalum, iridium oxide, titanium  these are similar materials listed by applicant in current application specification section 0029).
With respect to claim 6, Eskandar discloses the at least one contact comprises a base body that is at least partially coated with the high charge capacity material (section 0077, The electrodes 510 and 520 can be constructed using platinum, platinum iridium, titanium, tantalum, iridium oxide, titanium nitride, conductive polymer, tungsten or other biocompatible material, these are similar materials listed by applicant in current application specification section 0029).
Regarding claim 7, Eskandar discloses the high charge capacity material comprises platinum black, iridium oxide, titanium nitride, tantalum, poly(ethylenedioxythiophene), or a combination|[s]] thereof (section 0077, The electrodes 510 and 520 can be constructed using platinum, platinum iridium, titanium, tantalum, iridium oxide, titanium nitride, conductive polymer, tungsten or other biocompatible material, these are similar materials listed by applicant in current application specification section 0029).
Concerning claim 10, Eskandar discloses An electrode 510, 520 (Fig. 5), comprising: at least one contact configured to be in electrical communication with electrically excitable tissue and further configured to deliver a therapy signal to deliver a charge to the excitable tissue (Section 0077, A distal end of the devices includes electrodes 510 and 520 that are used to deliver stimulating signals to or return stimulating signals from various regions of the brain), wherein the at least one contact comprises a high charge capacity material that limits formation of irreversible reaction products when the therapy signal delivers the charge to the excitable tissue (section  these are similar materials listed by applicant in current application specification section 0029).
However Eskandar does not disclose wherein the at least one contact has a geometric surface area of at least about 1 mm2. Meadows discloses the at least one contact has a geometric surface area of at least about 1 mm2 (section 0032, the stimulation electrodes often have a surface area of at least 1 mm2 or at least 5 mm2. The surface area may be in the range from, for example, 1 mm2 to 6 mm2. A variety of shapes can be used for the stimulation electrodes including, for example, rings, circles, ovals, squares, rectangles, triangles, etc.). This allows for the contact to stimulate the target area with enough surface coverage for proper therapy to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Eskandar by adding at least one contact has a geometric surface area of at least about 1 mm2 as taught by Meadows in order to facilitate the contact to stimulate the target area with enough surface coverage for proper therapy to be delivered.
With respect to claim 14, Eskandar discloses placing at least one contact of an electrode 510, 520 (Fig. 5) in electrical communication with excitable tissue (section 0077, A distal end of the devices includes electrodes 510 and 520 that are used to deliver stimulating signals to or return stimulating signals from various regions of the brain); and delivering a therapy signal through the at least one contact to the excitable tissue to provide a charge to the excitable tissue (Section 0077, A distal end of the  these are similar materials listed by applicant in current application specification section 0029).
However Eskandar does not disclose wherein the at least one contact has a geometric surface area of at least about 1 mm2. Meadows discloses the at least one contact has a geometric surface area of at least about 1 mm2 (section 0032, the stimulation electrodes often have a surface area of at least 1 mm2 or at least 5 mm2. The surface area may be in the range from, for example, 1 mm2 to 6 mm2. A variety of shapes can be used for the stimulation electrodes including, for example, rings, circles, ovals, squares, rectangles, triangles, etc.). This allows for the contact to stimulate the target area with enough surface coverage for proper therapy to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Eskandar by adding at least one contact has a geometric surface area of at least about 1 mm2 as taught by Meadows in order to facilitate the contact to stimulate the target area with enough surface coverage for proper therapy to be delivered.

With respect to claim 17, the excitable tissue comprises ganglia (Section 0025, electrical stimulation of various brain structures including the caudate, a nucleus in the basal ganglia).
Claim Objections
Claims 2-3, 8-9, 11-12, 15, 18-19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10, 14, and 16-17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792